UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2013 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-15905 BLUE DOLPHIN ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 73-1268729 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 801 Travis Street, Suite 2100, Houston, Texas 77002 (Address of principal executive offices) (713) 568-4725 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Number of shares of common stock, par value $0.01 per share issued as of May 15, 2013: 10,571,629 BLUE DOLPHIN ENERGY COMPANY & SUBSIDIARIES FORM 10-Q REPORT INDEX PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 42 ITEM 4. CONTROLS AND PROCEDURES 42 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 43 ITEM 1A. RISK FACTORS 43 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 43 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 43 ITEM 4. MINE SAFETY DISCLOSURES 43 ITEM 5. OTHER INFORMATION 43 ITEM 6. EXHIBITS 44 SIGNATURES 45 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BLUE DOLPHIN ENERGY COMPANY & SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) March 31, 2013 December 31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other current assets Deposits Inventory Total current assets Total property and equipment, net Debt issue costs, net Other assets - Trade name TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related party Note payable Asset retirement obligations, current portion - Accrued expenses and other current liabilities Interest payable, current portion Long-term debt, current portion Total current liabilities Long-term liabilities: Asset retirement obligations, net of current portion Long-term debt, net of current portion Long-term interest payable, net of current portion Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock ($0.01 par value, 20,000,000 shares authorized, 10,571,629 and 10,563,297 shares issued at March 31, 2013 and December 31, 2012, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, 150,000 and 0 shares, respectively, at cost ) - Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents BLUE DOLPHIN ENERGY COMPANY & SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, REVENUE FROM OPERATIONS Refined product sales $ $ Pipeline operations Oil and gas sales - Total revenue from operations COST OF OPERATIONS Cost of refined products sold Refinery operating expenses Pipeline operating expenses Lease operating expenses General and administrative expenses Depletion, depreciation and amortization Abandonment expense - Accretion expense Total cost of operations Loss from operations ) ) OTHER INCOME (EXPENSE) Net tank rental revenue Interest and other income Interest expense ) ) Total other expense ) ) Loss from continuing operations before income taxes ) ) Tax expense Current - ) Deferred - - Income tax expense - ) Loss from continuing operations, net of tax ) ) Loss from discontinued operations, net of tax - ) Net loss $ ) $ ) Basic loss per common share Continuing operations $ ) $ ) Discontinued operations $
